DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, 19, and 22-24 are pending for examination.  Claims 20 and 21 were cancelled in preliminary amendments filed 04/28/2020.  Claims 16 and 18 were cancelled in claim amendments filed 03/04/2022.  Claim 24 is new.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian L. Klock (Registration No. 36,570) on 07/22/2022.
The application has been amended as follows:

1. An information processing system comprising a server apparatus, which is capable of electronically communicating with a plurality of image processing apparatuses, and at least one image processing apparatus, the server apparatus comprising:
one or more first controllers having at least one memory that stores first instructions and at least one processor that executes the first instructions to perform:
collecting, from the plurality of image processing apparatuses via electronic communication, error event logs including at least state information and timing information, obtaining time series information related to the state information based on the collected error event logs, and generating learning data including at least the time series information; and
causing a diagnostic model to machine learn by using the learning data, the diagnostic model being a trained model for a malfunction diagnosis, and
the at least one image processing apparatus comprising:
a display device configured to display information; and
one or more second controllers having at least one memory that stores second instructions and at least one processor that executes the second instructions to perform:
obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;
inputting at least time series information related to current state information of the at least one image processing apparatus to the obtained diagnostic model, and obtain a diagnosis result indicating a likelihood that an error will occur in the at least one image processing apparatus from the obtained diagnostic model, and
causing the display device to display diagnosis information based on the diagnosis result.

17. An image processing apparatus capable of electronically communicating with a server apparatus, the server apparatus being capable of providing a diagnostic model, which is a trained model for a malfunction, by collecting, from a plurality of image processing apparatuses, error event logs including at least state information and timing information, obtaining time series information related to the state information based on the collected error event logs, generating learning data including at least the time series information, and causing the diagnostic model to machine learn by using the learning data, the image processing apparatus comprising:
a display device configured to display information; and
one or more controllers having at least one memory that stores first instructions and at least one processor that executes the first instructions to perform:
obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;
inputting at least time series information related to current state information of the image processing apparatus to the obtained diagnostic model and obtain a diagnosis result indicating a likelihood that an error will occur in the image processing apparatus; and
causing the display device to display diagnosis information based on the diagnosis result.

19. A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of an image processing apparatus capable of electronically communicating with a server apparatus and having a display device configured to display information, the server apparatus being capable of providing a diagnostic model, which is a trained model for a malfunction diagnosis, by collecting, from a plurality of image processing apparatuses, error event logs including at least state information and timing information, obtaining time series information related to the state information based on the collected error event logs, generating learning data including at least the time series information, and causing the diagnostic model to machine learn by using the learning data, the control method comprising:
obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;
inputting at least time series information related to current state information of the image processing apparatus to the obtained diagnostic model, and obtaining a diagnosis result indicating a likelihood that an error will occur in the image processing apparatus from the obtained diagnostic model; and
causing the display device to display diagnosis information based on the diagnosis result.


Allowable Subject Matter
Claims 1-15, 17, 19, and 22-24 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 17, and 19 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…the at least one image processing apparatus comprising:…one or more second controllers…to perform: obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”
Claim 17. “…the image processing apparatus comprising:…one or more controllers…to perform: obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”
Claim 19: “…obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114